Citation Nr: 1218714	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  12-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dental removal.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 RO decision, which denied claims for service connection for bilateral hearing loss, tinnitus, and dental removal.

In the January 2012 statement of the case (SOC), the RO denied the Veteran's claim of service connection for dental removal for compensation purposes and noted that it appeared that the Veteran was also applying for dental treatment.  It was noted that such a claim for dental treatment should be forwarded to the VA Medical Center (VAMC) dental clinic.  A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  There is no indication in the claims file that such a claim for dental treatment purposes was ever adjudicated. 

Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  See 60 Fed. Reg. 4470-01 (2011) (to be codified at 38 C.F.R. § 3.381(a)).  This section identifies some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation may nevertheless be service connected for purposes of VA dental treatment under 38 U.S.C. § 1712 and 38 C.F.R. § 17.161.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations that concern eligibility for dental treatment.  The new regulation notes that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines a Veteran meets the basic eligibility requirements of § 17.161 of this chapter and requests VBA make a determination. 

Consequently, the Board concludes that the matter of entitlement to outpatient dental treatment must be considered by the appropriate Agency of Original Jurisdiction (AOJ) in the first instance.  As such, the Board requests that the RO ensure that this matter is referred to the appropriate VAMC for consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show bilateral hearing loss to be etiologically related to a disease, injury, or event in service.  

2.  The Veteran is not shown by the most probative evidence of record to have tinnitus that is etiologically related to a disease, injury, or event in service.

3.  The Veteran did not suffer tooth loss due to loss of substance of the body of maxilla or mandible without loss of continuity or disease such as osteomyelitis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may bilateral sensorineural hearing loss be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 (2011).

3.  The claim for service connection for dental removal for compensation purposes is without legal merit.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

A March 2010 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board notes that the claims file contains an April 2008 letter from the National Personnel Records Center, which indicated that if the Veteran's service records were at this facility on July, 12, 1973, they would have been in the area that suffered the most damage in the fire on that date and may have been destroyed.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the Board notes that the claims file contains service treatment records, to include the Veteran's pre-induction examination, separation examination, and dental records.  Additionally, there is no definitive evidence that the Veteran's service treatment records were lost in this fire.  It was only suggested that, had they been at the facility on the date of the fire, they would have been lost.  The Board finds no indication that available, outstanding service treatment records exist.  Therefore, the Board concludes that all records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA audiological examination for his tinnitus and bilateral hearing loss claims most recently in November 2011.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion are sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With regard to the Veteran's dental claim, the Board concludes a VA dental examination is not necessary in this case.  Service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  As will be discussed in below, the evidence of record does not demonstrate dental trauma as contemplated by VA regulations.  In light of the dispositive nature of the law in this case, the Board finds a VA examination and medical opinion would serve no useful purpose.  The facts are not in dispute.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, no VA examination is necessary to decide this issue.  McLendon v. Nicholson, 20 Vet. App. 79.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

1.  Entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran contends that he currently experiences hearing loss and tinnitus as a result of his active duty service.  Specifically, the Veteran asserted in March 2010 that he had exposure to acoustic trauma in service as an infantryman.  He asserted that he has experienced tinnitus since his exposure to acoustic trauma in service.  It was asserted in the April 2012 Informal Hearing Presentation that the Veteran's MOS was chief clerk but that documentation obtained by the RO indicates that the MOS number on the Veteran's DD-214 equates to Infantry First Sergeant.

A review of the Veteran's service treatment records does not reflect any complaints, treatment, or diagnoses of hearing loss or tinnitus during service.  A November 1950 Report of Medical Examination revealed that the Veteran scored 15 out of 15 bilaterally on a whispered voice test.  A January 1953 Report of Medical Examination revealed that the Veteran scored 15 out of 15 bilaterally on a whispered voice test and a spoken voice test.

With regard to a current disability, the Board notes that the Veteran underwent a VA audiological examination in May 2010.  The examiner reviewed the claims file.  The Veteran reported that he hears but has difficulty understanding in noise and groups of people.  The Veteran reported that he first noticed his hearing loss in 1993 when he had his first hearing test.  He reported that he had a tympanoplasty in his right ear and external otitis in his left ear (both civilian occurrences).  The examiner noted that the Veteran has a history of unprotected exposure to hazardous military noise (stated he was an infantryman but DD-214 indicates he was a clerk) as well as civilian noise (driller, strip mine).  The Veteran reported experiencing mild to severe bilateral constant tonal/buzzing tinnitus of unknown etiology that began in the middle 1970s.  Upon examination, the Veteran had an auditory threshold of 40 decibels or greater at multiple frequencies bilaterally.  The examiner noted that the claims file contained limited objective data on which to base an opinion.  However, it is likely that, if he had his current loss in the military, it would have been noticed and treatment sought and document.  There was no evidence regarding hearing loss, yielding an indication that there were no concerns regarding his hearing problems.  He had filed a disability claim with VA shortly after discharge but hearing loss or tinnitus was not a part of the claim.  Current research does not support the concept of delayed onset of hearing loss.  Therefore, any increased loss of hearing after discharge is more than likely to be due to other factors such as his civilian occupation.  It is considered that it is less likely than not his hearing loss is service connected.  There was no evidence in the record regarding tinnitus as well plus his tinnitus began too long after the military for it to have been caused by military.  Therefore, it is less likely than not that his tinnitus is service connected.  

More recently, the Veteran underwent a VA audiological examination in November 2011.  The examiner reviewed the claims file.  The examiner noted that the Veteran reported hearing difficulties in both ears.  He claims he first noticed hearing problems many years ago.  However, he was unable to give an estimated timeframe.  He has the most difficulty in crowds as he cannot distinguish between voices.  He had a tympanoplasty on his right ear approximately 20 to 25 years ago.  He denied any family history of hearing loss, recent ear infections, or the use of ototoxic drugs.  The Veteran reported constant tinnitus for both ears.  He was unable to recall when he first noticed his tinnitus, only stating it was "many years ago".  The Veteran served in the infantry unit in service.  He denied any direct fire noise exposure as he claims his only noise exposure was from gunfire during trainings.  Hearing protection was not available.  Prior to enlistment, he worked 3 years in strip mining.  Following military separation, he worked 15 years as an auto mechanic and 25 years in an office setting in management.  He denied a history of civilian recreational noise exposure.  Upon examination, the Veteran was noted as having an auditory threshold of 40 decibels or greater at multiple frequencies bilaterally.  The examiner noted that the Veteran service treatment records were reviewed.  The Veteran indicated a normal whisper test bilaterally upon enlistment into the military and a normal whisper and spoken voice test bilaterally upon military separation.  There were no complaints of hearing loss or tinnitus in his records.  His only noise exposure consisted of gunfire during training.  He denied any other noise exposure claiming he was never under any direct fire.  He did not relate his hearing loss or tinnitus to anything specific in the military nor was he able to recall when he first noticed either one.  Therefore, the examiner opined that the Veteran's hearing loss and tinnitus are not at least as likely as not related to his military service.    

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated hearing loss of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss cannot be granted on a presumptive basis.  

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  Currently, there is no medical evidence of record indicating that the Veteran had hearing loss or tinnitus in service.  Moreover, the only medical opinions of record on the matter have specifically indicated that the Veteran's hearing loss and tinnitus are not at least as likely as not related to his military service or that it is less likely that the Veteran's hearing loss and tinnitus are service connected.  The claims file contains no medical evidence to the contrary.  Thus, the Veteran's claims for service connection for tinnitus and hearing loss must fail on a direct basis.  See Shedden, supra. 

The Board notes that the Veteran's representative asserted in the April 2012 Informal Hearing Presentation that the November 2011 VA examiner should have provided a more detailed rationale for her opinion.  In his September 2010 notice of disagreement (NOD), the Veteran asserted that the May 2010 VA examiner was very short, almost to the level of being rude.  He also contended that the whisper test used at the time of his discharge from service is inaccurate testing and not accurate for rating purposes.  He claims that he did not tell the May 2010 VA examiner that he noted his hearing loss in 1993 but that he got hist first hearing aids in 1993, and, as to tinnitus, he told the examiner that his tinnitus got worse in the 1970's.

The Board acknowledges the Veteran's assertions regarding the May 2010 VA examination.  However, the Board notes that there is no objective evidence demonstrating that this examination was inadequate or incorrect in any way.  The examiner reviewed the claims file, examined the Veteran, and considered the Veteran's assertions.  Moreover, the Board notes that the Veteran was provided a second examination in November 2011, at which time he had the opportunity to clarify any possible misunderstandings regarding previously recorded assertions.  This examiner also reviewed the claims file, examined the Veteran, and considered his assertions. The Board notes the Veteran's concerns regarding the whispered voice test.  However, as noted, the audiologists reviewed the relevant evidence of record but also considered the Veteran's assertions and examined the Veteran appropriately before rendering their opinions.  There is no indication that these examiners based their opinions solely on results from the in-service whispered voice tests.  These examiners clearly considered the overall history of the Veteran's claimed disabilities, and not just the lack of in-service evidence.  The lack of testing in service that is considered adequate by today's standards does not preclude an examiner from determining that a current audiological disability is not related to service, nor does it necessarily render his or her opinion invalid.  The Board notes that hearing loss or tinnitus need not be shown during service in order for service connection to be granted.  However, the Board notes that it may considered as one factor in determining the etiology of hearing loss or tinnitus, as the aforementioned examiners have done in this case.   

The Board notes that the Veteran is competent to offer a description of the symptoms he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran has been both inconsistent and vague as to the approximate date of onset of his symptoms of hearing difficulty and tinnitus, and as to the extent of noise exposure experienced in service.  Specifically, the Board notes that the Veteran first asserted in his informal claim that acoustic trauma should be conceded because he was an Infantryman in service.  The Veteran did not elaborate by providing any further detail as to the nature of his service, and the Board believes that the clear implication of putting forth such a bare assertion without any further explanation is to imply that he experienced substantial noise exposure in service.  However, although the Veteran did serve in any Infantry regiment while on active duty, his military occupational specialty was that of a clerk, and he later clarified during two VA examinations that his noise exposure was limited to weapons fire during training.

More importantly, he reported in his informal claim that he first noticed tinnitus while on active duty, but he later indicated during his May 2010 examination that he first noticed tinnitus in the mid-1970s.  While the Veteran did subsequently dispute the VA examiner's characterizations of his statements, the Veteran was provided a subsequent examination in November 2011 wherein he indicated that he could not recall when his tinnitus began.  Similarly, in the report of his initial VA examination, it was noted that his hearing loss was first noticed by the Veteran in 1993, and although he later denied having made such a statement to the examiner, the Veteran reported during his November 2011 VA examination that he could not recall when his hearing problems first began.  Given the vague and contradictory nature of the Veteran's statements throughout this appeal, the Board must conclude that there is no credible lay evidence suggesting the onset of symptomatology while on active duty.

Moreover, having found no credible lay evidence suggesting the onset of disability during service, the Board notes that the Veteran is not otherwise capable of linking his current hearing loss and tinnitus to noise exposure experienced during training while on active duty.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, the Board finds the VA opinions to be far more probative than the Veteran's lay assertions.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for tinnitus and bilateral hearing loss, and the benefit-of-the-doubt rule is not for application.  


2.  Entitlement to service connection for dental removal.

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2011).  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for loss of teeth for compensation purposes, is not warranted.

The Veteran is seeking service connection for dental removal.  The Veteran's representative indicated in the April 2012 Informal Hearing Presentation that the record reveals that the Veteran is service connected for teeth number 6, 29, 30, and 32, and it appears that the service department did make the Veteran a partial plate while he was on active duty.  The Board denied service connection for additional teeth in an April 21, 1954, decision.  The Veteran's representative further indicated that it is not clear whether the Veteran is claiming dental trauma or service connection for purpose of dental treatment.  In the March 2012 Statement of Accredited Representative in Appealed Case, it was asserted that the Veteran had good teeth that were removed while on active duty.  He contends that he should be allowed dental work for those teeth that were removed in service.  In his September 2010 NOD, the Veteran asserted that he had good teeth pulled while at Fort Jackson, South, Carolina, and he was issued a partial plate to replace these teeth.  In his March 2010 claim, the Veteran claimed specifically that he had 4 upper and 4 lower teeth removed at Fort Jackson, and had further dental problems at Camp Crawford, Japan, as well as further treatment at Fort Custer, Michigan. 

More specifically, in an undated statement, the Veteran reported that, in April 1951, he had 4 upper and 4 lower teeth extracted while at Fort Jackson, South Carolina, the result being upper and lower partial plates.  In December 1952, while serving at Camp Crawford in Japan, the teeth that retained the lower partial plate became sensitive and painful.  He was informed that the affected tooth would have to be removed and that it would require extensive dental care.  No action was taken, as he was placed on orders to return to the United States for separation.  After separation, he was afforded treatment at a VA facility, where the tooth was extracted on April 9, 1953.  He asserts that he was told he would be notified by mail as to when his next appointment would be.  He claims that he was never notified of an additional appointment.  The Veteran asserted that he should receive dental service for a continuing condition.  

The Veteran's November 1950 pre-induction Report of Medical Examination reveals that the Veteran was missing teeth numbered 1, 2, 3, 4, 11, 14, 16, 17, 18, 19, 21, and 31.  Teeth numbered 5 and 20 were noted as restorable.  The Veteran's January 1953 separation Report of Medical Examination reveals that the Veteran was missing teeth numbered 1, 2, 3, 4, 11, 12, 13, 14, 15, 17, 18, 19, 20, 21, and 32.  Tooth numbered 6 was noted as restorable.

On April 2, 1953, the Veteran submitted an application for dental treatment.  The Veteran specifically indicated on this application that his two front teeth were missing and he was requesting dental work.  In a June 1953 dental rating sheet, it was determined that teeth numbered 6, 15, 29, and 32 were incurred or aggravated in service.  In a July 1953 dental rating sheet, it was determined that teeth numbered 6, 15, 29, and 32 - 30 were incurred or aggravated in service.  In an August 1953 dental rating sheet, it was determined that teeth numbered 6, 29, 30, and 32 were incurred or aggravated in service.  In an April 1954 decision, the Board denied service connection for additional teeth to include replacement missing teeth.  It was noted that, with the exception of teeth granted service connection, treatment of dental defects noted within 29 days after enlistment, the evidence of record does not show dental treatment or defects during service or at time of discharge.  The Board further noted that service connection for additional teeth is not in order.  A February 1955 dental rating sheet noted teeth numbered 6, 29, 30, 32 + 15 were incurred or aggravated in service.  It was noted that the August 1953 rating was amended due to additional evidence received in February 1955.  It was noted that there was no evidence of combat, service trauma teeth, and the Veteran was not a prisoner of war.

As noted, replaceable missing teeth are not considered disabling for VA disability compensation purposes.  See 38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150.  Further, there is no evidence that the Veteran has tooth loss due to loss of body of the maxilla or mandible caused by in-service trauma or osteomyelitis.  

As the Veteran essentially seeks service connection for replaceable missing teeth, and replaceable missing teeth can only be considered service connected for the purpose of establishing eligibility for outpatient dental treatment-and not for compensation purposes- the claim for service connection, for compensation purposes, must be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for dental removal is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


